BLAIR, C.
— June 7, 1911, the prosecuting attorney of Randolph county filed an information charging defendant with passing a forged check. The check was alleged to have been for five dollars, payable-to Dan Pattison, or order, and signed by John Dumont. Subsequently a so-called “amended information” was filed whereby defendant was charged with passing a check for $5.50', payable to Jack Williams, dr bearer, and signed by John Dumont.
*578Arraigned on the first information defendant pleaded not guilty but there was no arraignment on the second information.
It further appears that one Chissell was tried for passing the five-dolla,r check mentioned in the first information and then, by agreement, the case against appellant was submitted, on the evidence taken in Chissell’s case, to the same jury, with the result that a verdict of guilty was returned and, after unavailing motions for new trial and in arrest of judgment, sentence was pronounced.
There is absolutely no evidence in the record 'connecting appellant with any offense of any kind. His name is not mentioned in the evidence by any one in any way, directly or indirectly. In fact there seems to have been no trial of this defendant at all. There was no issue to try, so far as concerns the second information, which was not an amended but an entirely new information relating to a wholly new and distinct offense. There was no evidence offered in any proceeding in which this defendant appeared as defendant, but the' jury in Chissell’s case were permitted, on the evidence in Chissell’s case, which related solely to another and distinct offense, to return a' verdict against defendant.
As it appears in the transcript the second information, .on which it seems the proceedings below were had, is insufficient.
There having been no sufficient charge, no arraignment, no trial and no evidence in any way connecting appellant in any manner with any crime, the .judgment is reversed and the cause remanded.
Hoy, C., concurs.
PER CURIAM.
— The foregoing opinion of Blair, C., is adopted as the opinion of the court.
All the judges concur.